Name: Commission Regulation (EC) No 1393/97 of 18 July 1997 establishing administrative procedures for the 1998 quantitative quotas for certain products originating in the People's Republic of China
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  tariff policy;  Asia and Oceania;  miscellaneous industries
 Date Published: nan

 No L 190/24 I EN I Official Journal of the European Communities 19 . 7. 97 COMMISSION REGULATION (EC) No 1393/97 of 18 July 1997 establishing administrative procedures for the 1998 quantitative quotas for certain products originating in the People's Republic of China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas after examination of the different administrative methods provided for by Regulation (EC) No 520/94, the method based on traditional trade flows should be adopted; whereas under this method quota tranches are divided into two portions, one of which is reserved for traditional importers and the other for other applicants;Having regard to the Treaty establishing the EuropeanCommunity, Whereas this has proved to be the best way of ensuring the continuity of business for the Community importers concerned and avoiding any disturbance of trade flows; Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas ('), as last amended by Regulation (EC) No 138/96 (2), and in particular Articles 2 (3) and (4), 13 and 24 thereof, Whereas, however, the introduction of a Community system must ensure progressive access by non-traditional importers; whereas in the light of all these factors a balance must therefore be sought in determining the portions to be allocated to the two categories of importers; whereas, to this end, it is appropriate that the portion set aside for non-traditional importers should be increased as compared to 1997; Whereas Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries and repealing Regulations (EEC) No 1765/82, (EEC) No 1766/82 and (EEC) No 3420/83 f), as last amended by Regulation (EC) No 847/97 (4), introduced annual quantitative quotas for certain products originating in the People's Republic of China listed in Annex II to that Regulation ; whereas the provisions of Regulation (EC) No 520/94 are applicable to those quotas; Whereas the Commission accordingly adopted Regulation (EC) No 738/94 0, as last amended by Regulation (EC) No 983/96 (6), laying down general rules for the imple ­ mentation of Regulation (EC) No 520/94; whereas these provisions apply to the administration of the above quotas subject to the provisions of this Regulation ; Whereas the reference period used for allocating the portion of the quota set aside for traditional importers in earlier regulations on the administration of these quotas should be updated to ensure open access to the quotas; whereas that update should be based on the latest period for which complete data is available; whereas the year 1995 is therefore a suitable reference period, it being the only recent representative year of the normal trend of trade flows in the products in question for which full customs data are available; whereas traditional importers must therefore prove that they have imported products originating in China and covered by the quotas in ques ­ tion in the year 1995; Whereas certain characteristics of Chinas economy, the seasonal nature of some of the products and the time needed for transport mean that orders for products subject to quota are generally placed before the beginning of the quota year; whereas it is therefore important to ensure that administrative constraints do not impede the realiza ­ tion of the planned imports; whereas in order not to affect the continuity of trade flows, the arrangements for alloc ­ ating and administering the 1998 quotas should ac ­ cordingly be adopted before the start of the quota year, Whereas it has been found in the past that the method provided for in Article 10 of Regulation (EC) No 520/94, which is based on the order in which applications are received, may not be an appropriate way of allocating that portion of the quota reserved for non-traditional impor ­ ters ; whereas, consequently, in accordance with Article 2 (4) of Regulation (EC) No 520/94, an alternative method of apportioning the quota should be determined; whereas, to this end, it is appropriate to provide for allocation in proportion to the quantities requested, on the basis of a simultaneous examination of import licence applications actually lodged, in accordance with Article 13 of Regula ­ tion (EC) No 520/94; (') OJ No L 66, 10 . 3 . 1994, p. 1 . 0 OJ No L 21 , 27. 1 . 1996, p. 6 . (j OJ No L 67, 10 . 3 . 1994, p. 89 . H OJ No L 122, 14. 5 . 1997, p. 1 . (*) OJ No L 87, 31 . 3 . 1994, p. 47.4 OJ No L 131 , 1 . 6. 1996, p. 47. 19 . 7. 97 ( ENl Official Journal of the European Communities No L 190/25 flows, referred to in Article 2 (2) (a) of Regulation (EC) No 520/94. 2. The portions of each quantitative quota set aside for traditional importers and other importers are set out in Annex I to this Regulation . 3 . The portion set aside for non-traditional importers shall be apportioned using the method based on alloc ­ ation in proportion to quantities requested; the volume/ value requested by a single importer may not exceed that shown in Annex II . Whereas in order to ensure that the quotas can be effi ­ ciently allocated and used, any speculative applications should be excluded, and it is furthermore necessary to allocate economically significant quantities; whereas to this end the amount that any non-traditional importer may request should be restricted to a set volume or value; Whereas for the purposes of quota allocation, a time limit must be set for the submission of licence applications by traditional and other importers; Whereas with a view to optimum use of quotas, licence applications for imports of footwear under quotas which refer to several CN codes must specify the quantities required for each code; Whereas the Member States must inform the Commission of the import licence applications received, in accordance with the procedure laid down in Article 8 of Regulation (EC) No 520/94; whereas the information about tradi ­ tional importers' previous imports must be expressed in the same units as the quota in question; whereas if the quota is set in ecus, the counter-value of the currency in which previous imports are expressed must be calculated in accordance with Article 18 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), as last amended by Regula ­ tion (EC) No 82/97 (2); Whereas in view of the special nature of transactions concerning products subject to quota, and in particular the time needed for transport, the import licences should expire on 31 December 1998 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for the administration of quotas set up pursuant to Article 22 of Regulation (EC) No 520/94, Article 3 Applications for import licences shall be lodged with the competent authorities listed in Annex III to this Regula ­ tion from the day following the day of publication of this Regulation in the Official Journal of the European Communities until 3 p.m., Brussels time, on 12 September 1997. Article 4 1 . For the purposes of allocating the portion of each quota set aside for traditional importers, 'traditional' importers shall mean importers who can show that they have imported goods in the calendar year 1995. 2. The supporting documents referred to in Article 7 of Regulation (EC) No 520/94 shall relate to the release for free circulation during the calendar year 1995 of products originating in the People's Republic of China which are covered by the quota in respect of which the application is made . 3 . Instead of the documents referred to in the first indent of Article 7 of Regulation (EC) No 520/94 ap ­ plicants may enclose with their licence applications docu ­ ments drawn up and certified by the competent national authorities on the basis of available customs information as evidence of the imports of the product in question durign the calendar year 1995 carried out by themselves or, where applicable, by the operator whose activities they have taken over. 4. Article 18 of Regulation (EEC) No 2913/92 shall apply where supporting documents are expressed in national currencies. HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down for 1998 specific provisions for the administration of the quantitative quotas referred to in Annex II to Regulation (EC) No 519/94. Regulation (EC) No 738/94 laying down general rules for the implementation of Regulation (EC) No 520/94 shall apply, subject to the specific provisions of this Regulation . Article 2 1 . The quantitative quotas referred to in Article 1 shall be allocated using the method based on traditional trade Article 5 Member States shall inform the Commission no later than 26 September 1997 at 10 a.m., Brussels time, of the number and aggregate quantity of import licence applic ­ ations and, in the case of applications from traditional (') OJ No L 302, 19 . 10 . 1992, p. 1 . 2) OJ No L 17, 21 . 1 . 1997, p. 1 . No L 190/26 HENI Official Journal of the European Communities 19 . 7. 97 Article 7 Import licences shall be valid for one year, starting on 1 January 1998 . Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. importers, of the volume of previous imports carried out by traditional importers during the reference period referred to in Article 4 ( 1 ) of this Regulation . Article 6 The Commission shall adopt the quantitative criteria to be used by the competent national authorities for the purpose of meeting importers' applications no later than 14 October 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 July 1997. For the Commission Leon BRITTAN Vice-President 19 . 7 . 97 IENI Official Journal of the European Communities No L 190/27 ANNEX I Allocation of the quotas Product description HS/CN code Portion reserved for traditional importers Portion reserved for other importers Footwear falling within HS/CN codes ex 6402 99 (') 31 321 185 pairs (80 %) 7 830 296 pairs (20 %) 6403 51 6403 59 2 236 000 pairs (80 %) 559 000 pairs (20 %) ex 6403 91 (  ) ex 6403 99(0 9 696 000 pairs (80 %) 2 424 000 pairs (20 %) ex 6404 1 1 (2) 14 583 024 pairs (80 %) 3 645 756 pairs (20 %) 6404 19 10 25 518 173 pairs (80 % ) 6 379 543 pairs (20 %) Tableware, kitchenware of porcelain or china 6911 10 36 640 tonnes (80%) 9 160 tonnes (20 %) Ceramic tableware or kitchenware 6912 00 27 720 tonnes (80 %) 6 930 tonnes (20 %) Toys falling within HS/CN codes ex 9503 41 (3) ex 9503 49 0 ex 9503 90 0 ECU 792 747 474 (75 %) ECU 264 249 158 (25 %) (') Excluding footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single - or multi-layer moulded sole, not injected, manufactured from synthetic materials spe ­ cially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density poly ­ mers . ( 2) Excluding: (a) footwear which is designed for a sporting activity and has, or has a provision for the attachment of, spikes, sprigs, stops, clips, bats or the like , with a non-injected sole ; (b) footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single - or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density polymers . P) Excluding parts and accessories. No L 190/28 IEN Official Journal of the European Communities 19 . 7. 97 ANNEX II Maximum quantity which may be requested by each importer other than traditional Product description HS/CN code Predeterminedmaximum quantity Footwear falling within HS/CN codes ex 6402 99 (') 4 000 pairs 6403 51 6403 59 4 000 pairs ex 6403 91 (') ex 6403 99 (') 4 000 pairs ex 6404 1 1 (2) 4 000 pairs 6404 19 10 4 000 pairs Tableware, kitchenware of porcelain or china 6911 10 4 tonnes Ceramic tableware or kitchenware 6912 00 4 tonnes Toys falling within HS/CN codes ex 9503 41 (3) ex 9503 49 0 ex 9503 90 0 ECU 90 000 (') Excluding footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials spe ­ cially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density poly ­ mers . (2) Excluding: (a) footwear which is designed for a sporting activity and has, or has a provision for the attachment of, spikes, sprigs, stops, clips, bats or the like, with a non-injected sole; (b) footwear involving special technology: shoes which have a cif price per pair of not less than ECU 9 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density polymers. P) Excluding parts and accessories. 19 . 7 . 97 EN Official Journal of the European Communities No L 190/29 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III  LIITE III  BILAGA III Lista de las autoridades nacionales competentes Liste over kompetente nationale myndigheder Liste der zustÃ ¤ndigen BehÃ ¶rden der Mitgliedstaaten Ã Ã ¯Ã ½Ã ±Ã ºÃ ±Ã  Ã Ã Ã ½ Ã ±Ã Ã ¼Ã Ã ´Ã ¹Ã Ã ½ Ã µÃ ¸Ã ½Ã ¹Ã ºÃ Ã ½ Ã ±Ã Ã Ã Ã ½ List of the national competent authorities Liste des autoritÃ ©s nationales competentes Elenco delle competenti autoritÃ nazionali Lijst van bevoegde nationale instanties Lista das autoridades nacionais competentes Luettelo kansallisista toimivaltaisista viranomaisista Lista Ã ¶ver nationella kompetenta myndigheter 1 . BELGIQUE/BELGIE MinistÃ ¨re des affaires Ã ©conomiques/Ministerie van Economische Zaken Administration des relations Ã ©conomiques, 4e division  Mise en Ã uvre des politiques commerciales/Bestuur van de Economische Betrekkingen , 4e afdeling  Toepassing van de Handelspolitiek Service Licences/Dienst Vergunningen Rue GÃ ©nÃ ©ral Leman/Generaal Lemanstraat 60 B-1040 Bruxelles/Brussel Tel/Tel .: (32 2) 230 90 43 TÃ ©lÃ ©copieur/Fax: (32 2)230 83 22 ou 231 14 84 2. DANMARK Erhvervsfremme Styrelsen SÃ ¸ndergade 25 DK-8600 Silkeborg Tlf. (45) 87 20 40 60 Fax (45) 87 20 40 77 3. DEUTSCHLAND Bundesamt fÃ ¼r Wirtschaft Frankfurter StraÃ e 29-31 D-65760 Eschborn Tel . (49) 61 96 404-0 Fax (49)61 96 40 42 12 4. Ã Ã Ã Ã Ã Ã  Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¸Ã ½Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã £Ã Ã ­Ã Ã µÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã ºÃ ±Ã ¹ Ã Ã ¼ÃÃ ¿Ã Ã ¹Ã ºÃ Ã ½ Ã £Ã Ã ­Ã Ã µÃ Ã ½ Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã ±Ã ´Ã ¹Ã ºÃ ±Ã Ã ¹Ã Ã ½ Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ ¿Ã  Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR-10563 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ·Ã ».: (30-1)328 60 31 · 328 60 32 Ã ¤Ã ­Ã »Ã µÃ Ã ±Ã ¾: (30-1)328 60 29 · 328 60 59 5 . ESPAÃ A Ministerio de Fomento DirecciÃ ³n General de Comercio Exterior Paseo de la Castellana, 162 E-28071 Madrid Tel .: (34 1 ) 349 38 94  349 38 78 Fax: (34 1 ) 349 38 32  349 38 31 6 . FRANCE Services des autorisations financiÃ ¨res et commerciales (Safico) 42, rue de Clichy F-75436 Paris Cedex 09 Tel .: (33 1)42 81 91 44 TÃ ©lÃ ©copieur: (33 1 ) 40 23 06 51 TÃ ©lex: 285123 SAFICO F No L 190/30 PEN ! Official Journal of the European Communities 19 . 7 . 97 7. IRELAND Department of Tourism and Trade Licensing Unit (Room 315) Kildare Street IRL-Dublin 2 Tel .: (353 1)662 14 44 Fax : (353 1)67661 54 8 . ITALIA Ministero del Commercio con l'Estero Direzione generale delle Importazioni e delle Esportazioni Viale America, 341 1-00144 Roma Tel .: (39-6) 599 31 Telefax: (39-6) 59 93 26 31  59 93 22 35 Telex: 610083  610471  614478 9. LUXEMBOURG MinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des licences BoÃ ®te postale 1 1 3 L-20 1 1 Luxembourg TÃ ©l .: (352) 22 61 62 TÃ ©lÃ ©copieur: (352)46 61 38 10 . NEDERLAND Centrale Dienst voor In- en Uitvoer Engelse Kamp 2 Postbus 30003 NL-9700 RD Groningen Tel .: (31-50)523 91 11 Telefax: (31-50)526 06 98 11 . OSTERREICH Bundesministerium fÃ ¼r wirtschaftliche Angelegenheiten LandstraÃ er HauptstraÃ e 55-57 A-1031 Wien Tel . (43) 1-71 10 23 61 Fax (43) 1-7158347 12. PORTUGAL MinistÃ ©rio do ComÃ ©rcio e Turismo DirecÃ §Ã £o-Geral do ComÃ ©rcio Avenida da RepÃ ºblica, 79 P- 1 000 Lisboa Telefone: (351-1)793 09 93  793 30 02 Telefax : (351-1 ) 793 22 10  796 37 23 Telex : 13418 13. SUOMI Tullihallitus PL 512 FIN-001 01 Helsinki Puh .: (358 9)6141 Telekopio: (358 9)614 2852 14. SVERIGE Kommerskollegium Box 6803 S-113 86 Stockholm Tfn: (46 8) 690 48 00 Fax: (46 8 ) 306 759 15. UNITED KINGDOM Department of Trade and Industry Import Licensing Branch Queensway House West Precinct Billingham UK-Cleveland TS23 2NF Tel .: (44 1642) 36 43 33/36 43 34 Fax : (44 1642)53 35 57